Title: To Thomas Jefferson from Patience Wright, 14 August 1785
From: Wright, Patience
To: Jefferson, Thomas



Honoured Sir
London, at the wax-work, Aug. 14, 1785.

I had the pleasure to hear that my son Joseph Wright had painted the best likeness of our HERO Washington, of any painter in America; and my friends are anxious that I should make a likeness, a bust in wax, to be placed in the state-house, or some new public building that may be erected by congress. The flattering letters from gentlemen of distinguished virtues and rank, and one from that general himself, wherein he says, ‘He shall think himself happy to have his bust done by Mrs. Wright, whose uncommon talents, &c. &c.’make me happy in the prospect of seeing him in my own country.
I most sincerely wish not only to make the likeness of Washington, but of those five gentlemen, who assisted at the signing the treaty of peace, that put an end to so bloody and dreadful a war. The more public the honours bestowed on such men by their country, the better. To shame the English king, I would go to any trouble and expense to add my mite in the stock of honour due to Adams, Jefferson, and others, to send to America; and I will, if it is thought proper to pay my expense of travelling to Paris, come myself and model the likeness of Mr. Jefferson; and at the same time see the picture, and if possible by this painting, which is said to be so like him, make a likeness of the General. I wish likewise to consult with you, how best we may honour our country, by holding up the likenesses of her eminent men, either in painting or wax-work. A statue in marble is already ordered, and an artist gone to Philadelphia to begin the work. This is as I wished and hoped.
